Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-6-2007

In Re: Michael Hodge
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-1200




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"In Re: Michael Hodge " (2007). 2007 Decisions. Paper 1521.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/1521


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
ALD-132                                                          NOT PRECEDENTIAL

                         UNITED STATES COURT OF APPEALS
                              FOR THE THIRD CIRCUIT

                                        NO. 07-1200
                                     ________________

                           IN RE: MICHAEL EUGENE HODGE,

                                                    Petitioner

                        ____________________________________

                       On a Petition for Writ of Mandamus from the
            United States District Court for the Middle District of Pennsylvania
                       (Related to M.D. Pa. Civ. No. 06-cv-01622)
                      _____________________________________

                        Submitted Under Rule 21, Fed. R. App. Pro.
                                   February 23, 2007

               Before: Sloviter, Chagares and Nygaard, Circuit Judges.

                                    (Filed: March 6, 2007)

                                 _______________________

                                         OPINION
                                 _______________________

PER CURIAM

       Michael Eugene Hodge petitions this Court for a writ of mandamus ordering the

United States District Court for the Middle District of Pennsylvania to appoint counsel to

assist him in his pending civil rights action. Because Hodge has not demonstrated that he

is entitled to such relief, we will deny his petition.

       Hodge submitted his mandamus petition shortly after the District Court dismissed
his appeal of the Magistrate Judge’s denial of his motion for appointment of counsel. He

argues that he is entitled to mandamus relief because the Magistrate Judge abused his

discretion by not appointing counsel. A writ of mandamus is an extraordinary remedy

that will issue only where the petitioner has no alternate means of obtaining the desired

relief and entitlement to the writ is clear and indisputable. See Madden v. Myers, 102
F.3d 74, 79 (3d Cir. 1996). For instance, “a writ of mandamus may not issue if a

petitioner can obtain relief by appeal.” Id. at 77. Upon reviewing the record, we

conclude that Hodge has not shown extraordinary circumstances justifying mandamus

relief. To the extent that he is seeking immediate appellate review of the challenged

orders, we note that they are not appealable until the District Court enters a final

judgment. See 28 U.S.C. § 1291; Smith-Bey v. Petsock, 741 F.2d 22, 23-26 (3d Cir.

1984). Finally, we deny the motion for counsel Hodge filed in this Court.1




   1
     Because it was not initially clear whether Hodge intended an appeal or a mandamus
petition, the case was listed in the alternative for possible dismissal under 28 U.S.C. §
1915(e). We have since determined that this is indeed a mandamus petition and, thus, do
not dismiss the action under § 1915(e).

                                              2